Title: From George Washington to Major General John Sullivan, 26 February 1778
From: Washington, George
To: Sullivan, John



Dear Sir
Head Quarters Valley Forge [26 February] 1778

In answer to yours of this morning, I think it adviseable, that a couple of Officers, one from the New Hampshire and one from the Massachusetts troops should be immediately sent on by different routs, in quest of the Clothing; with directions to proceed on towards fish Kill ’till they meet it. As from other information, besides what you now communicate, I have reason to believe there is a large quantity of Cloathing on its way from Massachusetts, which it is of great importance to secure from any accident; let the Officers be directed, if either of them overtake it near the North river to apply to General Parsons for an escort in proportion to the quantity; and give it a rout directly towards Easton, and when it reaches, or is near that place, to advise me of it by Express, that I may send an escort to meet it there and relieve the other. If the Cloathing from either State should be found on the other side Coryells-Ferry, it must be turned up towards Easton, cross there, and come to Camp by an upper road. If it should have already crossed the Delaware, it must in that case strike up into the country, and take

a circuitous rout to camp. It is better, there should be some delay, than to risk their loss. Wherever the Massachusetts Cloathing may be overtaken, as the quantity will probably be large, I should wish to be advised of it by Express, that measures may be taken to give it proper security, by an escort or covering party—I am with regard Sir your most Obet

Go: Washington


P.S. In our present uncertainty where the Clothing may be I do not think it would be proper to send a detachment of men in search of it; which might be to fatigue them to no purpose—It will be well to caution the officers sent to keep their business a secret.

